Citation Nr: 1804369	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea.

(The issues of the propriety of the reduction for coronary artery disease from 100 percent to 30 percent, an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), and entitlement to service connection for osteoporosis and for bladder cancer are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1963 to September 1968. He served in the Republic of Vietnam and the Republic of Korea.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Hartford, Connecticut, Regional Office (RO). In March 2014, the Veteran was afforded a hearing before a Decision Review Officer (DRO). In April 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are in the record. In June 2016, this appeal was put into abeyance because the Veteran had a pending hearing request on other issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with obstructive sleep apnea and his daughter, a physician assistant, has indicated that she believes his disorder was caused or has been aggravated by his service-connected disorders. The Veteran has not been afforded a VA examination for his sleep apnea. Therefore, remand is necessary to afford the Veteran an examination and to obtain an opinion as to whether his service-connected disorders caused or aggravated his sleep apnea. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether sleep apnea originated in service or was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent.

b.  whether sleep apnea was caused by the Veteran's service-connected disorders.

c.  whether sleep apnea was aggravated by the Veteran's service connected disorders.

The Veteran is service connected for coronary artery disease, diabetes mellitus with hypertension and early cataracts, tinnitus, left and right lower extremity peripheral neuropathy, PTSD, bilateral hearing loss, gastroesophageal reflux disease, and erectile dysfunction.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




